ACCEPTED
                                                                                                               01-15-00464-cv
                                                                                                   FIRST COURT OF APPEALS
                                                                                                           HOUSTON, TEXAS
                                                                                                         6/18/2015 4:20:26 PM
                                                                                                        CHRISTOPHER PRINE
                                                                                                                       CLERK
                                    CAUSE NO. 01-15-0464 CV



                                                                                        FILED IN
Andrew Patterson                            S               1st Court of Appeal
                                                                             1st COURT OF APPEALS
                                                                                HOUSTON, TEXAS
PLAINTIFF                                   S               HARRIS         6/18/2015
                                                                      COUNTY  / TEXAS4:20:26 PM
                                                                           CHRISTOPHER A. PRINE
                                                                                   Clerk
                                            S

      V                                     S

                                            S

                                            S

TRANSCONTINENTAL                            S

INSURANCE                                   S               1sr Court of appeal

COMPANY                                     S

DEFENDANT                                   S




              PLAINTIFF'S MOTION TO RESET ALL FILINGS FOR 90 DAYS


TO THE First Court of appeal

      Andrew Patterson, Plaintiff, files this Motion to reset all flings for 90 days.

                   1. Facts. The Plaintiff had surgery recently and has some complications from the

                      Surgery and with his on going care for his injuries.



      4.     Prayer. Plaintiffs prays that -

             a.       the Court grant the Motion to reset all fling requirements for Appeal for 90 days

             to complete flings requirements for an Appeal to the Appellate Courts.
                                                    Respectfully Submitted,


                                                    Andrew Patterson /s/

                                                    Andrew Patterson Pro Se /s/

                                                    6207 Fondren Road

                                                    Houston, Texas 77036

                                                    phone / cellular (832 276 1712)

APPROVED AS TO FORM:
 Andrew Patterson




                                    CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing instrument was delivery by electronic
filing on 05/03/2015.
Dana Gannon
                                                      Andrew Patterson /s/

                                                     Andrew Patterson Pro Se /s/
                                                    6207 Fondren Road

                                                    Houston, Texas 77036

                                                    phone / cellular (832 276 1712)

APPROVED AS TO FORM:
 Andrew Patterson
                                   CAUSE NO. 01-15-00464

Andrew Patterson                           S             First Court of Appeal

PLAINTIFF                                  S             HARRIS COUNTY / TEXAS

                                           S

      V                                    S

                                           S

                                           S

TRANSCONTINENTAL                           S

INSURANCE                                  S             First Court of Appeal

COMPANY                                    S

DEFENDANT                                  S


                                               ORDER

      Court grants an extension for any and all fling requirements in the Appeal process for 90 days.

      SIGNED on _____________, ______.




                                           JUDGE PRESIDING

APPROVED AS TO FORM:
Andrew Patterson


Dana Gannon


                                                  Andrew Patterson Pro Se /s/

                                                  6207 Fondren Road

                                                  Houston, Texas 77036

                                                  phone / cellular (832 276 1712)